                     IN THE UNITED ST ATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION


GAIL SMITH, individually and on behalf of
similarly situated persons,

                    Plaintiff,                       Case No. 7:19-cv-00105-FL

       v.
                                                     ORDER GRANTING UNOPPOSED
SOUTHEASTERN PIZZA PEOPLE, INC.,                     MOTION FOR APPROVAL OF
d/b/a "Domino's Pizza" and JOHN E. RIDGE,            ATTORNEYS' FEES AND COSTS

                    Defendants.




        Having considered Plaintiff's Unopposed Motion for Approval of Attorneys' Fees and

 Costs, and the arguments in support of the same, the Court hereby GRANTS the motion and enters

 an Order approving a fee award to Class Counsel and recovery of their actual costs incurred to

 date, in the amounts set forth in Plaintiff's Unopposed Motion for Approval of Attorney's Fees

 and Costs.


                       . J.-,
 SO ORDERED th;,;;j; day of       ,,4)3,st-- ,~,.,...___




            Case 7:19-cv-00105-FL Document 24-2 Filed 08/17/20 Page 1 of 1

        Case 7:19-cv-00105-FL Document 32 Filed 08/28/20 Page 1 of 1
